
	
		I
		111th CONGRESS
		1st Session
		H. R. 1930
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Kennedy (for
			 himself, Mr. Simpson, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  loan repayment program for faculty members at programs of general dentistry or
		  pediatric dentistry to alleviate faculty shortages.
	
	
		1.Short titleThis Act may be cited as the
			 Primary Care Dental Academic Workforce
			 Development Act of 2009.
		2.Loan repayment
			 program for faculty at dentistry programsSection 747 of the Public Health Service Act
			 (42 U.S.C. 293k) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (6),
			 by striking financial assistance to residents and inserting
			 financial assistance to residents and faculty; and
				(B)at the end of the
			 matter following paragraph (6), by adding the following: Programs
			 supported under paragraph (6) may include loan repayment programs described in
			 subsection (e).;
				(2)by redesignating
			 subsection (e) as subsection (f); and
			(3)by inserting after
			 subsection (d) the following:
				
					(e)Loan repayment
				program for faculty at dentistry programs
						(1)In
				generalA grant or contract
				under subsection (a)(6) may be awarded to a program of general dentistry or
				pediatric dentistry described in such subsection to plan, develop, and operate
				a loan repayment program under which—
							(A)individuals agree to serve full-time as
				faculty members; and
							(B)the program of general dentistry or
				pediatric dentistry agrees to pay the principal and interest on the outstanding
				student loans of the individuals.
							(2)Manner of
				paymentsThe payments described in paragraph (1)(B) shall be made
				as follows:
							(A)Upon completion by
				an individual of each of the first, second, third, fourth, and fifth years of
				service specified in the agreement between the individual and the program of
				general dentistry or pediatric dentistry, the program shall pay an amount equal
				to 10, 15, 20, 25, and 30 percent, respectively, of the individual’s student
				loan balance as calculated based on principal and interest owed at the
				initiation of the agreement.
							(B)The payments with respect to any
				individual—
								(i)shall not exceed
				$250,000 in aggregate;
								(ii)shall not exceed
				the total principal and interest owed by the individual; and
								(iii)shall be applied
				to the principal, interest, and related expenses of government (whether
				Federal, State, or local) and commercial loans obtained by the individual for
				school tuition, other reasonable educational expenses, and reasonable living
				expenses.
								(3)DiversityThe
				Secretary shall encourage programs receiving support through a grant or
				contract described in paragraph (1) to use such support to broadly recruit
				diverse faculty.
						(4)PenaltiesThe Secretary shall establish, and require
				that loan repayment agreements between programs and individuals under paragraph
				(1) include, appropriate financial penalties to be applied with respect to
				individuals not completing their service obligations under such
				agreements.
						.
			
